              Case 1:20-cr-00020-LTS Document 6 Filed 02/24/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20 CR 20-LTS

ANTOINE BLOUNT,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A conference is scheduled to take place via teleconference in the above captioned

case on February 26, 2021, at 12:00 p.m.

                 To access the call, the parties must dial 888-363-4734, enter the access code

1527005#, and the security code 1814#. (Members of the press and public may call the same

number, but will not be permitted to speak during the hearing.) In accordance with the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, counsel should adhere to the

following rules and guidelines during the conference:

              1. Each party should designate a single lawyer to speak on its behalf (including
                 when noting the appearances of other counsel on the telephone).

              2. Counsel should use a landline whenever possible, should use a headset instead of
                 a speakerphone, and must mute themselves whenever they are not speaking to
                 eliminate background noise. In addition, counsel should not use voice-activated
                 systems that do not allow the user to know when someone else is trying to speak
                 at the same time.

              3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                 counsel are required to identify themselves every time they speak. Counsel
                 should spell any proper names for the court reporter. Counsel should also take
                 special care not to interrupt or speak over one another.

              4. If there is a beep or chime indicating that a new caller has joined while counsel is
                 speaking, counsel should pause to allow the Court to ascertain the identity of the


BLOUNT - SCHD ORD 2.26.21.DOCX                             VERSION FEBRUARY 24, 2021                    1
           Case 1:20-cr-00020-LTS Document 6 Filed 02/24/21 Page 2 of 4




               new participant and confirm that the court reporter has not been dropped from the
               call.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       SO ORDERED.

Dated: New York, New York
       February 24, 2021

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




BLOUNT - SCHD ORD 2.26.21.DOCX                     VERSION FEBRUARY 24, 2021                         2
              Case 1:20-cr-00020-LTS Document 6 Filed 02/24/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT A CRIMINAL
                                                                              PROCEEDING

CLAUDIU MIHAI,                                                                  19-CR-651 (LTS)
                                      Defendant.
-----------------------------------------------------------------X


Check Proceeding that Applies


____     Arraignment


         I have been given a copy of the Probation Department’s Violation of Supervised Release
         Report (“Violation Report”) containing the charges against me and have reviewed it with
         my attorney. I understand that I have a right to appear before a judge in a courtroom in
         the Southern District of New York to confirm that I have received and reviewed the
         Violation Report and to have the Violation Report read aloud to me if I wish. By signing
         this document, I wish to advise the court of the following. I willingly give up my right to
         appear in a courtroom in the Southern District of New York to advise the court that:


                   1)        I have received and reviewed a copy of the Violation Report.
                   2)        I do not need the judge to read the Violation Report aloud to me.


Date:              ____________________________
                   Signature of Defendant


                   ____________________________


BLOUNT - SCHD ORD 2.26.21.DOCX                                 VERSION FEBRUARY 24, 2021              3
           Case 1:20-cr-00020-LTS Document 6 Filed 02/24/21 Page 4 of 4




               Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the Violation Report, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s physical absence.


 ___________________________                     Accepted:
 Signature of Defense Counsel
                                                             ___________________________
 ___________________________                                 Signature of Judge
 Print Name
                                                             Date: ______________________
 Date: ______________________




BLOUNT - SCHD ORD 2.26.21.DOCX                  VERSION FEBRUARY 24, 2021                      4
